The plaintiff brought two separate actions, one against each of the defendants, the subscribing witnesses to the will of his grandfather, in which he alleges that he was named as a legatee. The purpose of both actions was to recover a penalty or forfeiture under the statute which enacts that "The witnesses to any will, shall write opposite to their names their respective places of residence; * * * Whoever shall neglect to comply with either of these provisions, shall forfeit fifty dollars, to be recovered by any person interested in the property devised or bequeathed, who will sue for the same." (2 R.S. 64, § 41.)
The principal defense interposed, and the only one considered *Page 248 
by the courts below, was the three years' Statute of Limitations. These actions were commenced May 28, 1898. The testator died December 14, 1897, and the will was executed April 22, 1895. The trial court held that the statute commenced to run from the time of the death, while the court below, on appeal, reversing the judgment for the plaintiff at the trial, held that it commenced to run at and from the date of the execution of the will. Inasmuch as the will was an ambulatory instrument and inoperative for any purpose until the death of the testator, there was no property "devised or bequeathed" in any legal sense until the death of the testator. Up to this time he was himself the only person who had any legal interest in the property, and it is quite inconceivable that the lawmakers intended to enable a person who had executed a will, which, of course, is always subject to revocation and to be supplanted by a new will, so long as the party executing the instrument is alive, to maintain actions for penalties against the witnesses to the execution. This would enable a party to collect various penalties on various wills from his neighbors who perhaps intended to do him a favor and certainly could not have intended to injure him. Nor could it have been intended that the legatees or devisees named in any will would have a right of action for the penalty during the life of the testator and while the will was subject to revocation. It could not have been intended that legatees or devisees named in a will, whether strangers or heirs, would have the right to sue for penalties before it could be known whether they were given any interest in the estate or not by the last will of the owner. It would seem to be the most reasonable construction to hold that the action is given only to those who take under the will, and hence that the cause of action does not accrue until the will becomes operative, that is, at the death of the testator. It is quite difficult to perceive the purpose or the meaning of this statute. It seems to have been upon the statute book, at least since the revision of 1830, and possibly it was before.
This suggests the question whether it is a valid enactment. *Page 249 
It seems to have remained a dead letter during the long period of years that has elapsed since it was enacted, and no one, so far as I am able to find, has ever attempted to enforce it until the plaintiff conceived the idea of collecting a hundred dollars from the persons who consented to become witnesses to the will of his grandfather. What power has the legislature to subject these defendants to penalties for omitting to write their respective places of residence opposite their signatures as witnesses to the will? Of course, if it had the power to subject them to penalties it had the power to declare such an omission to be a crime and punishable as such. Actions and proceedings of this character constitute a "criminal case" within the meaning of that term when used in the Constitution exempting the citizen from all compulsory self-incrimination. (Boyd v. U.S., 116 U.S. 616.) The enactment was not an exercise of the taxing power, broad and comprehensive as that power is. It was not an exercise of the police power, unless it be that branch of it which enables the state to define and punish crimes or wrongful acts of the individual against the peace and good order of the community. The statute has no connection with any public object. No one is obliged by any law to make a will or to become a witness to a will. The person who consents to become a witness to the last will and testament of another simply does a neighborly act and favor at his request, and if the witness should omit in writing his name to designate his place of residence, there is no power that can make such an omission a crime or subject the witness to penalties or forfeitures. A judgment for a penalty may properly be enforced by imprisonment, and if the legislature has unlimited power to declare acts or omissions which in themselves are innocent or harmless to be crimes or the subject of pecuniary penalties or forfeitures, it is obvious that the liberty and the property of the citizen is largely at the mercy of the legislature. It will be seen that in the statute in question the omission is denounced as penal, whether willful or otherwise, and wholly irrespective of any consequences that may result from it. Such an omission must, from its very nature, *Page 250 
be an innocent one, and yet the statute subjects the witness to the penalty whether any injury or damage resulted or not, as a consequence, to any one. The statute in question inflicts the penalty without regard to any motive on the part of the witness in omitting to designate his place of residence, or of the consequences of the omission, whether injurious or otherwise. If the legislature can make such an omission penal, it can visit with the same consequences the same omission in any private contract which he signs as a party or a witness. There must be some limit to the power of the legislature to enact laws subjecting the citizen to penalties for such acts or omissions, and so this court has said. (People v. Gillson, 109 N.Y. 389,406.) No mere act or omission in such a purely private affair can be made a crime or visited with a penalty or forfeiture without conflicting with the fundamental principles or maxims that secure to the citizen his liberty and property and freedom from all unnecessary restraint or vexatious exactions by governmental power. The state can regulate the conduct of the individual in all matters that concern the public interest or the public welfare, and may enforce the performance of any duty which he owes to his neighbors or to society, but all his private acts, or even his mistakes, cannot be made the subject of regulation by law. In the social and business life of the community there is a vast field into which the lawmaker, as such, cannot enter. If the citizen, at the request of his neighbor, consents to become a witness to a will, a deed or any other private contract or instrument, and should, through ignorance of the law, mistake or otherwise, omit to add to his signature his place of residence, there is no power in the state to make such an omission a crime or to visit it with a penalty or forfeiture. The power of the state to forbid certain acts of the individual or to enjoin duties that he may not omit and to enforce its will in that regard by appropriate penalties is very broad and comprehensive, and it is difficult if not impossible to define its exact limit, but that there is and must be a limit, even to that power, under our Constitution and system of government, no one can doubt. *Page 251 
This court has had frequent occasion to deal with the general question, but since no one but the plaintiff has yet, so far as we know, attempted to collect a penalty under the statute in question the precise point now before us has not been decided. The power of the legislature, however, to denounce as penal or criminal acts or omissions of the citizen which in themselves are perfectly innocent and harmless has been often discussed, and the principles decided are a safe guide to follow in the solution of the question involved in this appeal. (Bertholf v. O'Reilly,74 N.Y. 509; People v. Marx, 99 N.Y. 377; In re Jacobs,98 N.Y. 98; People v. Gillson, supra; People ex rel. Rodgers v.Coler, 166 N.Y. 1; People ex rel. Tyroler v. Warden, etc.,157 N.Y. 116; Cooley's Cons. Limitations [3d ed.], 174, 177.)
The principles upon which these cases rest are wholly irreconcilable with the right or power of the legislature to enact a penal statute which attempts to enable the plaintiff to take $50 and more than that in costs from each of the defendants for no other reason than their innocent omission to add their respective places of residence to their signatures as subscribing witnesses to his grandfather's will, an act which, of course, they consented to perform and could perform only at his request, and which they were not obliged to perform at all. Therefore, whatever the law may be with respect to the time when the Statute of Limitations begins to run, we do not consider that question important since we think there was no power in the legislature under the Constitution to give the plaintiff a cause of action against the defendants for the penalty prescribed. It was an attempt through a penal statute to transfer to the plaintiff the money of the defendants and thus to deprive them of their property by a legislative edict without compensation and without due process of law. In justice to the legislature it ought to be observed that this statute was enacted at an early day, before our present Constitution was adopted and when the limits of the legislative power had not been as clearly and accurately defined by the courts as in our day. It has remained dormant until called *Page 252 
into action by the plaintiff in this case. But for the fact that during the long period of its existence as part of the statute law of the state it has remained a useless and harmless enactment there is but little doubt that it would have been repealed or declared inoperative by the courts as a law that contained only the possibilities of mischief, since it enabled men to harass their neighbors with useless and groundless litigation.
It may not be amiss to notice some of the views put forth in defense of the recovery in these cases and the validity of the statute upon which it rests.
It is said in the first place that the cases cited have no application to this case. In all of them the court dealt with the power of the legislature to forbid certain acts and doings of the citizen and to declare these acts to be crimes or the subject of civil penalties. That is the very question presented by this statute. The statute in each of the cases cited denounced affirmative acts as penal, while in this case what is denounced and sought to be punished is a mere omission. In those cases the law had some apparent relation to public interests, while in this case the statute deals only with a purely private transaction in which the public have no interest whatever any more than it has in the execution of a private contract. In those cases the argument in support of the validity of the statute was much more potent and persuasive than anything urged in support of the statute in question. Thus, in the Gillson Case (supra) the statute made it a penal offense for a person to sell articles of food upon an inducement to the purchaser that a gift or prize would accompany the sale. In the Jacobs Case (supra) the statute made it a penal offense to manufacture cigars in tenement houses. In the Marx Case (supra) the statute made it penal to sell oleomargarine. This was in pursuance of a policy to protect the dairy interests of the state. In the case against theWarden (supra) the statute forbade certain persons from selling passage tickets on railroads and vessels; and so in all the cases cited, and many more that might be, the court considered and denied the power of the *Page 253 
legislature to denounce as penal offenses, not mere omissions in purely private transactions, as here, but affirmative acts that were claimed with at least some show of reason to be detrimental to the public interests. In principle these cases, therefore, are directly in point in a case where the statute empowers one man to sue another for a penalty based upon no other ground than a mere omission of the latter, when signing his name as a witness to a private document, to indicate his place of residence. If the legislature was without power to declare the acts involved in those cases to be penal offenses, where did it get the power to declare the omission in this case a penal offense?
But it is said that the statute in question is founded on a wise public policy. That argument was made in all the cases cited and with much more force and pertinence than is possible here, and yet it did not save the statute from condemnation. Public policy is a term vague enough to confuse discussion, but rarely clarifies an argument. The courts have sometimes found it necessary to define what it is and where it is to be found. There is no such thing in law as public policy beyond what is to be found in the Constitution and laws of the state. (Girard WillCase, 43 U.S. [2 How.] 197; Hollis v. Drew Theo. Sem.,95 N.Y. 166, 172; Cross v. U.S. Trust Co., 131 N.Y. 330, 344.) The term is often used in a vague and inaccurate sense to express some imaginary reason for holding an invalid law valid.
It is also said that the statute is hoary with age and for that reason should be respected. It is certainly over seventy years old, but it seems that the plaintiff is the only person in this long period of time that has put it to any use, though of course it has been repeatedly disregarded every year since its enactment. A law that has remained so long dormant on the statute book cannot be said to be very useful, or to be founded on any wise public policy. If the plaintiff's recovery in this case is to be upheld the statute may be useful in the future to entrap the unwary and as an instrument whereby a litigant may be enabled to extort money from his neighbors. *Page 254 
Finally, it is said that the validity of the statute was not raised below by pleading or otherwise. The answer to that is that when a party sues for a penalty given by statute he necessarily brings before the court the validity of the statute. The plaintiff having recovered judgment the court necessarily decided that the statute was valid. It involves the question of power and jurisdiction, and may be raised at any time and in all cases. It is not necessary in such cases for the defendant to plead the Constitution in his answer. This court, at least, will take judicial notice of that instrument.
Moreover, it should be observed that after the submission of the case here, counsel on both sides were requested by the court to submit supplemental briefs on the question of the constitutional validity of the statute and briefs were filed on that question in response to such request. Having invited counsel to discuss the question, and counsel having responded to the request, the suggestion now that the question was not raised, or in the case at all, is, to put it mildly, a somewhat remarkable conclusion.
The order should be affirmed, with costs, and judgment absolute ordered for the defendant in each case.
PARKER, Ch. J., MARTIN and VANN, JJ., concur with BARTLETT, J.; LANDON, J., concurs with O'BRIEN, J.; CULLEN, J., not sitting.
Ordered accordingly.